Exhibit 99.1 Steampunk Wizards Ltd. INDEX TO AUDITED FINANCIAL STATEMENTS July 31, 2015 Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Other Comprehensive Loss F-4 Statement of Stockholders’ Deficit F-5 Statement of Cash Flows F-6 Notes to the Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Steampunk Wizards Ltd.: We have audited the accompanying balance sheet of Steampunk Wizards Ltd. (the “Company”), as of July 31, 2015 and the related statements of operations and comprehensive loss, stockholders’ deficit and cash flows for the period ended October 27, 2014 (date of inception) through July 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Steampunk Wizards Ltd. as of July 31, 2015 and the results of their operations and comprehensive loss and their cash flows for the period ended October 27, 2014 (date of inception) through July 31, 2015, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has an accumulated deficit and working capital deficiency as of July 31, 2015.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 3.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ RBSM LLP New York, New York February 8, 2016 F-1 Steampunk Wizards Ltd. Balance Sheet July 31, 2015 ASSETS Current Assets Cash and cash equivalents $ Prepaid expenses and other deposits Other current assets Total Current Assets Property and equipment, net TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ Loan from related party Short-term loans TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, EUR 0.0012 par value, 3,170,000 shares authorized, 3,170,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) Accumulated other comprehensive loss ) TOTAL STOCKHOLDERS' DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these financial statements. F-2 Steampunk Wizards Ltd. Statement of Operations October 27, 2014 (Date of Inception) to July 31, 2015 REVENUES $
